Name: Commission Regulation (EC) No 285/1999 of 8 February 1999 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  Europe;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities9. 2. 1999 L 34/11 COMMISSION REGULATION (EC) No 285/1999 of 8 February 1999 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has al- located vegetable oil to certain beneficiaries; Whereas it is necessary to make these supplies in accord- ance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied under Council Regulation (EC) No 1292/96 as Community food aid (2); whereas it is necessary to specify the time limits and conditions of supply to determine the resultant costs; Whereas, in order to ensure that the supplies are carried out for a given lot, provision should be made for tenderers to be able to mobilise either rape-seed oil or sunflower oil; whereas the contract for the supply of each such lot is to be awarded to the tenderer submitting the lowest tender, HAS ADOPTED THIS REGULATION: Article 1 Vegetable oil shall be mobilised in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EC) No 2519/ 97 and under the conditions set out in the Annex. The supply shall cover the mobilisation of vegetable oil produced in the Community. Mobilisation may not involve a product manufactured and/or packaged under inward processing arrangements. Tenders shall cover either rape-seed oil or sunflower oil. Tenders shall be rejected unless they specify the type of oil to which they relate. The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5. 7. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 23. EN Official Journal of the European Communities 9. 2. 1999L 34/12 ANNEX LOT A 1. Action No: 106/98 2. Beneficiary (2): CICR, 19 avenue de la Paix, CH-1202 GenÃ ¨ve (tel.: (41 22) 734 60 01; telex: 22269 CICR CH) 3. Beneficiarys representative: ICRC Tbilissi, Dutu Megreli St. 1, 380003 Tbilissi, Georgia (tel.: (7 88 32) 93 55 11; fax: 93 55 20) 4. Country of destination: Georgia 5. Product to be mobilised: vegetable oil: refined rape-seed oil or refined sunflower oil 6. Total quantity (tonnes net): 100 7. Number of lots: 1 8. Characteristics and quality of the product (3) (4) (6): see OJ C 114, 29.4.1991, p. 1 (III.A(1)(a) or (b)) 9. Packaging: see OJ C 267, 13.9.1996, p. 1 (10.1.A, B and C(2)) 10. Labelling or marking (5): see OJ C 114, 29.4.1991, p. 1 (III.A(3))  Language to be used for the markings: English  Supplementary markings: ICRC' 11. Method of mobilisation of the product: mobilisation of refined vegetable oil produced in the Community. Mobilisation may not involve a product manufactured and/or packaged under inward-processing arrange- ments. 12. Specified delivery stage: free at destination (7) 13. Alternative delivery stage: free at port of shipment or ex works (8) 14. (a) Port of shipment:  (b) Loading address:  15. Port of landing:  16. Place of destination: ICRC warehouse, Castello St. 30A, 354341 Adler, Russian Federation (tel.: (7 86 22) 97 40 60; fax: 44 13 34)  port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: 11.4.1999  second deadline: 25.4.1999 18. Period or deadline of supply at the alternative stage:  first deadline: 15  28.3.1999  second deadline: 29.3  11.4.1999 19. Deadline for the submission of tenders (12 noon, Brussels time):  first deadline: 23.2.1999  second deadline: 9.3.1999 20. Amount of tendering guarantee: ECU 15 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de laide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/ Wetstraat 200, B-1049 Bruxelles/Brussel telex 25670 AGREC B; fax (32 2) 296 70 03/296 70 04 (exclusively) 22. Export refund:  EN Official Journal of the European Communities9. 2. 1999 L 34/13 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel. (32 2) 295 14 65) Torben Vestergaard (tel. (32 2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:  health certificate. (5) Notwithstanding OJ C 114 of 29.4.1991, point III.A(3)(c) is replaced by the following: the words European Community '. (6) Tenders shall be rejected unless they specify the type of oil to which they relate. (7) In addition to the provisions of Article 14(3) of Regulation (EC) No 2519/97, vessels chartered shall not appear on any of the four most recent quarterly lists of detained vessels as published by the Paris Memorandum of Understanding on Port State Control (Council Directive 95/21/EC (OJ L 157, 7.7.1995, p. 1)). (8) In case of delivery by land only, Article 7(7)(e) of Commission Regulation (EC) No 2519/97 (OJ L 346, 17.12.1997, p. 23) applies.